Case 1:19-cv-23825-UU Document 15 Entered on FLSD Docket 10/09/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     Case No.: 1:19-cv-23825-UU

 GORDON BELLO,

         Plaintiff,
 v.

 JERRY FALWELL,

         Defendant.
                                                       /

                                     ORDER TO SHOW CAUSE

         THIS CAUSE comes before the Court upon Plaintiff’s Verified Motion to Deny Attorney

 Charging Lien (D.E. 11) (the “Motion”). The Court has considered the pertinent portions of the

 record and is otherwise fully advised in the premises.

         On September 13, 2019, Defendant removed this one-count breach of contract action to

 this Court from the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County,

 Florida. D.E. 1. On October 4, 2019, the parties filed a Joint Stipulation of Settlement, D.E. 14,

 which states that the parties have agreed upon a monetary sum to settle the case, and Plaintiff has

 already signed a general release of claims against Defendant, but that the parties will not

 consummate their settlement until the Court rules on Plaintiff’s pending Motion.

         In the instant Motion, Plaintiff explains that before filing this suit, he retained attorney

 Donald R. Jones, Esq. and the Law Offices of Donald R. Jones, P.A. (collectively, “DRJ”), for

 “pre-suit / extra-judicial mediation / negotiation with Defendant’s attorney(s).” D.E. 11 ¶ 1.

 However, the pre-suit discussions were fruitless, and DRJ was discharged from further

 representation. Id. ¶ 2. Thereafter, Plaintiff’s current counsel initiated this action in state court. Id.

 ¶ 3. However, DRJ filed a Notice of Attorney Charging Lien in the state court case, “seek[ing] to
Case 1:19-cv-23825-UU Document 15 Entered on FLSD Docket 10/09/2019 Page 2 of 2



 impose its Lien upon all payments made by Defendant[] to Plaintiff[] obtained through the efforts

 of DRJ up to the amounts of DRJ’s unpaid invoices, together with such further fees and costs as

 may be incurred hereafter in such collection efforts.” D.E. 11-1. Plaintiff argues that DRJ “did not

 obtain any recovery for the Plaintiff and did not produce or provide any service that resulted in the

 settlement recently reached by the parties.” D.E. 11 ¶ 7. As a result, Plaintiff asks this Court to

 “deny” DRJ’s charging lien. See generally D.E. 11. Plaintiff certifies that he has served DRJ with

 a copy of the Motion and attempted to confer with DRJ prior to filing the Motion. Id. at 4–5. To

 date, DRJ has not appeared in the case before this Court.

         The Court doubts its jurisdiction to adjudicate the Motion. See, e.g., Am. Fed’n of State,

 Cty. & Mun. Emps. (AFSCME) Council 79 v. Scott, 949 F. Supp. 2d 1239, 1242–47 (S.D. Fla.

 2013) (holding that district court lacks subject matter jurisdiction under 28 U.S.C. § 1367 to

 adjudicate attorney’s charging lien). Accordingly, it is hereby

         ORDERED AND ADJUDGED that Plaintiff SHALL show good cause in writing by

 Wednesday, October 23, 2019, as to why the Motion should not be denied for lack of jurisdiction.

 Failure to timely respond to this Order will result in dismissal of this action without further

 notice. It is further

         ORDERED AND ADJUDGED that Plaintiff SHALL serve a copy of this Order on non-

 party DRJ in the manner set forth in the Motion’s certificate of service, see Mot. at 5. Plaintiff

 SHALL file proof of service on or before October 11, 2019.

         DONE AND ORDERED in Chambers at Miami, Florida, this _8th_ day of October, 2019.


                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE

 cc: counsel of record via cm/ecf
                                                  2
